Exhibit 10.32
 

 
AMENDMENT TO THE AMENDED AND RESTATED
NATURAL GAS PURCHASE AGREEMENT


Effective as of July 1, 2009


between


TARGA GAS MARKETING LLC (“Buyer”)


-and-


TARGA TEXAS FIELD SERVICES LP (“Seller”)




Recitals:


A.           Seller and Buyer have previously entered into an Amended and
Restated Natural Gas Purchase Agreement, effective as of March 1,
2009  (collectively, the “Agreement”);


B.           Seller and Buyer hereby agree to amend the Agreement as
contemplated herein;


NOW, THEREFORE, for and in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:


1.           Exhibit “B” to the Agreement shall be deleted in its entirety and
replaced with the Exhibit  attached hereto.




IN WITNESS WHEREOF the parties have executed this Amendment on January 25, 2010,
with the effective date as of July 1, 2009.




TARGA GAS MARKETING
LLC                                                                                                                  TARGA
TEXAS FIELD SERVICES LP


                                               By:  Targa Resources Texas GP
LLC, its
                                                 general partner
 
 

          
By:  /s/ Stacy Duke
   
By:  /s/ Dan C. Middlebrooks
 
Name:  Stacy Duke
   
Name:  Dan C. Middlebrooks
 
Title:  Vice President
   
Title:  Assistant Vice President – Supply and 
Business Development, San Angelo 
Operating Unit 
 


           





 
 

--------------------------------------------------------------------------------

 

Exhibit to the Amendment to the Amended and Restated
Natural Gas Purchase Agreement


“EXHIBIT “B”
TO NATURAL GAS SALES AGREEMENT
Between Targa Gas Marketing LLC, Buyer
and
Targa Texas Field Services LP, Seller
Effective as of March 1, 2009


 


 


 
Mertzon Plant
 
Applicable Transport
 
Near Market Point
Near Market Price
 
Remote Market Price
 
EPNG
 
Permian Pool
Net Permian Index Price
 
Net Permian Index
Price
 
KM
 
Houston Ship Channel Pool
Net HSC Index Price
 N/A  
Tailgate of Plant
WASP of Tailgate Sales
    N/A                    
Sterling Plant
 
Applicable Transport
 
Near Market Point
Near Market Price
 
Remote Market Price
 
ET Fuel
 
Waha Hub
Waha Index Price minus $0.06
 
Adjusted Waha Index Price *
 
EPNG/ET Fuel
 
Permian Pool
(Keystone)
Waha Index Price minus $0.06
EPNG/ET Fuel
 
Waha Pool
Waha Index Price minus $0.06
 
Adjusted Waha Index Price *
   N/A  
Tailgate of Plant
WASP of Tailgate Sales
    N/A  



* Note: Adjusted Waha Index Price will be the higher of Waha Index Price minus
$0.06 or Waha Index Price minus transport costs, or as otherwise agreed by the
parties.”




